Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 1 of 33 PagelD #: 524

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- wenn nnn ee nnn nnn n nena x Docket No.: 18-CV-3007 (JS)

(GRB)

 

JOSEPH JACKSON,
Plaintiff,
-against-

NASSAU COUNTY; THE INCORPORATED VILLAGE :
OF FREEPORT; DETECTIVE ROBERT DEMPSEY;
DETECTIVE GARY ABBONDANDELO; DETECTIVE:
JOHN M. HOLLAND; DETECTIVE MICAHEL HERTS; :
DETECTIVE MARTIN ALGER; DETECTIVE
ANTHONY SORRENTINO; DETECTIVE DAVID L.
ZIMMER; POLICE OFFICER MELENDEZ;
LIEUTENANT BURDETTE; SERGEANT McHALE;
SERGEANT NOLL; DETECTIVE SHARKEY; POLICE
OFFICER DOWDELL; POLICE OFFICER BARRY
McGOVERN; DETECTIVE TURNER; DETECTIVE
EDWARD HAGGERTY; POLICE OFFICER HALL;
DETECTIVE LAURETTE KEMP; DETECTIVE
WILLIAM TWEEDY; DETECTIVE ANTHONY

KOSIER; DETECTIVE SERGEANT DAN SEVERIN;
DETECTIVE JERL MULLEN; THE ESTATE OF
DETECTIVE JERL MULLEN; JOHN DOE, AS THE
ADMINISTRATOR OF THE ESTATE OF JERL
MULLEN; and JOHN and JANE DOE 1 through 20,

Defendants.

ean ee ee ene ee ee eae eae) ay av eee eS eae rw ears xX

 

COUNTY DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF
THEIR RULE 12(b)(6) MOTION TO DISMISS THE AMENDED COMPLAINT

WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
Attorneys for County Defendants
1133 Westchester Avenue
White Plains, NY 10604
(914) 323-7000

7662576v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 2 of 33 PagelD #: 525

TABLE OF CONTENTS

 

Page
TABLE OF AUTHORITIES .......ccccecceeececeseeeeseeeeeeeseceteseeeesaeeeseeeeaceeteneaeegaceceaeesuaetenenennesensenneennes ill
Introduction............... asses NE enamine Nay eR Eee ees |
Preliminary Statem en tiscscisssnsvsnacsniswervenccanenvesaenuscunannrceasenncanusasenasesiee seam mesgnunecewsinuesesuiaseecermaanaeene
Pertinent Facts and Procedural History.........csceessseeeeseesecesseeesseseesseeeseessseaesereesceseseeeseateessensseeeeses 2
Argument ........ csssseseaecaienacenusenacoban saniaueencdginenseepeasbhasnely MANN naa Uae tiNNE adel MOTT NOT 7
POINT I THE FEDERAL AND COMMON-LAW CLAIMS FOR
MALICIOUS PROSECUTION SHOULD BE DISMISSED... 7
A. The Statements and Trial Testimony of Ms. Witherspoon Establish
Probable Cause to Initiate and Continue the Criminal Prosecution
against Plaintiff... ccceccccessccesssecesssceeessceecenseeeseseeessseeeessesessresesssessentesenes 9
B. The Malicious Prosecution Claim Should be Dismissed as against
Certain of the Individual Defendants on Grounds of Lack of
Personal Participation ssciscussuccscissetsusnsscnecccomaveraacnasieescoes amaapps cece 10
POINT II THE FABRICATION OF EVIDENCE CLAIM SHOULD BE
DISMISSED AGAINST CERTAIN DEFENDANTS BASED ON
LACK OF PERSONAL PARTICIPATION .......cccecceessessseeessesseeeseesreens 11
' POINT HI THE COERCED CONFESSION CLAIM SHOULD BE
DISMISSED AS AGAINST CERTAIN DEFENDANTS BASED
ON LACK OF PERSONAL PARTICIPATION |... cccccecceseeteeetseeeeuennes 13
POINTIV THE AMENDED COMPLAINT DOES NOT PLAUSIBLY
ALLEGE A CLAIM FOR SUPERVISORY LIABILITY |... eee 1)
POINT V PLAINTIFF DOES NOT PLAUSIBLY ALLEGE A VIABLE
MONELL CLAIM BASED ON A FAILURE TO SCREEN,
TRAIN, SUPERVISE OR DISCIPLINE.......ccceccccesseceseeeseeeerseeseeesneeeseeens 16
POINT VI THE COMMON-LAW CLAIM FOR FALSE IMPRISONMENT
SHOULD BE DISMISSED 000... cccceeseceteeesseceseersseeeesensesssereeseseusenags 17
POINT VII THE CLAM FOR INTENTIONAL OR NEGLIGENT
INFLICTION OF EMOTIONAL DISTRESS FAILS AS A
MATTER OF LAW Qc ceeeecceeessensenaeeeteeseesnaeeenaverssensapenseeenaennaeeenaeennes 19
POINT VIII THE AMENDED COMPLAINT DOES NOT PLAUSIBLY
ALLEGE A VIABLE SECTION 1983 CONSPIRACY CLAIM .......0064 20

i
7664245y.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 3 of 33 PagelD #: 526

POINT IX THE AMENDED COMPLAINT DOES NOT PLAUSIBLY
ALLEGE A VIABLE SECTION 1983 CLAIM BASED ON THE
FAILURE TO INTERVENE (uo. eee cececcceesceneesseeerseeenescenensnecsseerneegeeses 22

POINT X THE ACTION MUST BE DISMISSED AS AGAINST
DEFENDANTS HALL, TURNER AND KEMP FOR
INSUFFICIENCY OF SERVICE OF PROCESS iivssasesssccressassiisasseisveneves 23

POINT XI = PLAINTIFF MAY NOT MAINTAIN AN ACTION AGAINST A
DECEASED DEFENDANT IN HIS OR HER INDIVIDUAL
CAPACITY 0c eceeseeesceeesennenennsee 1 ttc ds Bin SUUistb acti Te aeeE SEE IRCCS SEE SITNN Cais 24

COMNCIUSION 2... ccccsseeseececessusveevecsecvessceeessasecssuvsuseceseearecuevseessecurnnsesseeesaveventestersuenenseenseeesasertaannenseeeeesss 25

il
7664245v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 4 of 33 PagelD #: 527

TABLE OF AUTHORITIES

 

Page(s)

Cases
Abreu v. City of New York,

657 F. Supp. 2d 357 (E.D.N.Y. 2009) sssscssssnnscusssaeasunssvaan cnnsauwesie banmenzaurcuunsinencaueeonn raaNiiiie 16,17
Anderson v. Branen,

17 F.3d 552 (2d Cir. 1994) . sessecsssicaveasusseuuivenwssuyuniennssune cs euneesauneanes luda aeatean tases eeeeels 22,24
Angevin vy. City of New York,

204 F. Supp. 3d 469 (E.D.NLY. 2016) .ocecceccescscsseesseeseenaceeeeeeeesseecenseseneceseseaseasenseseerseceaeneeaee 18
Ashcroft v. Iqbal,

556 U.S. 662 (2009)... ccceccccseerenseesseesseresseeaesneesseeseerseseneseutecasesacessenaeseseceeeeeesneesatenseeeseneeente 7,12
Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007)...........0-casnuisiasanvonannaninaasnuasacauesbaneienbusssleounaeauarenMan niente cientlnamensamaTsaten 12
Bermudez v. City of New York,

790 F.3d 368 (2d Cir. 2015) syuusiucsvassevavicecatueabensiiwsiueasuvae viv cobixeuaneouuiusites WussecaaeuescNeikese ONS sig 12
Black y, Coughlin,

76 F3d F2:(2d-Cir, 1996) samseccyancxsapeeneenay cess neijenleedests a dea-vneneaccannneersauesensemenenseatancennanmoastes 15
Caldarola v. Calabrese,

298 F.3d 156 (2d Cir. 2002) .o..cecceccecescscseseeeseccesesseeseeeseesaeerseperteaeeersvsuecsaeescecestenssnerseeersereasensears 17
Cameron v. Wise,

2011 WL 1496341 (S.D.N.Y. April 20, 2011) scssssncnaescensannansasscenaveen samen kensasinnieniatanansiaunsaciens 17
Carson v. Lewis,

35 F. Supp. 2d 250 (E.D.N.Y. 1999) sssesssssicscarreenemensnonevsniccae arcane Sains pRNEID preaaw UGE MING 9,10
Cepdea v. Coughlin,

785 F. Supp. 385 (S.D.N.Y. 1992) -scgessssenevscvssacescaussszscesvenracepanasmastasteamanmianiieceieaacsinaptnisan 14
Corsini v. Brodsky,

731 Fed. Appx. 15 (2d Cir. April 13, 2018) ....cccececescceesecceereeeeeeseteeeeeeeeteecersaceeesernecenanessesnees 17
County of Erie v. Colgan Air, Inc.,

711 F.3d 147 (2d Cir, 2013) cocci cccsscescnssseeneesesseesepsasecesecsessesseeassasensenssasensessesaeenessesseesevecnaee 7
Daughtry v. New York,

2015 WL 2454115 (E.D.NLY. Feb. 23, 2015). sercesersnsnesnonsconensencimcunusnwionensunactanensaiceicenianabtneaitiet 18

ill
7664245v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 5 of 33 PagelD #: 528

Demosthene v. City of New York,

2019 WL 181305 (E.D.NLY. Jan. 10, 2019) snsssscescnesvennarcsnvnsuurewecnecavas tic cccrerescesuccesuastualccassteca 9
Falls vy. Police Officer Det. Michael Pitt,

2018 WL 3768036 (S.D.N.Y. Aug. 8, 2018) .ssscssccascssssnepasronssascznestusevsnmenmausaes axteabaotenmiecannnens 20
Felix v. New York State Dep’! of Corr. & Comm. Supervision,

2018 WL 3542859 (S.D.N.Y. July 23, 2018) oo. ceeeeesessseessessesseeeeecstesessecaseassseeenessssetnacseeaeeess 9
Fulani v. McAuliffe,

2005 WL 2276881 (S.D.N.Y. Sept. 19, 2005) ....c.cccesssesssessesececscessvsscasscusevsssueecnsveseeuesesevseeeee 21
Grant v. City of New York,

2019 WL 1099945 (E.D.N.Y. March 8, 2019) sicsstssssvanssrensnescomcccsrmanoasrra cessupesepenediuseistevae 12,13
Green v. Scully,

850 F.2d 894 (2d Cir. 1988) ssccscassapzssassnsccvaxoisianoassute caiwiesseaanbiansein vera eecamypeenepeeneareneeseeessnsenepees: 14
Harris vy County of Nassau,

581 F. Supp. 2d 351 (E.D.N-Y. 2008) wo.cceccceesesssecceseeseensecsteaeessesccssssueaecesessseasnecssssssnneveneeenees 17
Hom vy. Brennan,

304 F. Supp. 2d 374 (E.D.N.Y. 2004) .ccccssccscessesssessesseseetsccasvsecseccsvsceareceessaseecracseveeenasessseeeess 21
Hoyos v. City of New York,

999 F. Supp. 2d 375 (E.D.N.Y. 2013) .... .ccssssovisiasnnasiassananvrannarnecicxnnmonead cadena isteaystiiogadh 10
Jean-Laurent v. Wilkerson,

438 F. Supp.2d 318 (S.D.N.Y. 2006) ssaseusnsasnioinausieussscamuenncansnspanaerncnnsibiskietenanies aasr 22,23
Johnson ex rel. Johnson v. County of Nassau,

2010 WL 3852032 (E.D.N.Y. Sept. 27, 2010) oc eeccsccssseseeseescssesescearessssesseserecsevaresvanacenens 22, 23
Johnson v. Schiff,

2013 WL 5466218 (N.D.N.Y. Sept. 13, 2013) ...cccccccceccescesssseeccersstsecsessvusvesvaevsceavasvaseaveevaveces 24
Jones v. City of New York,

55 TEES Up oe eC OSM CER IAIN a 10510) ereeerpernssrsciicoenccesisoes in ens iat oeeiearanscanessemernsranreta Sree 19, 20
Jones vy. King,

2011 WL 4484360 (S.D.NLY. Sept. 28, 201 1 sssscisssssssrsnnneanaiwoa ssisiavvnsscsssivacvatovescsnmeeademmpectaeys 14
Kilburn v. Village of Saranac Lake,

413 Fed.. Appx. 362 (2d Cir. 201 1). wyssssssvenssnvauranveccensecernataesaieestntnageassnrencerancencersnnenernemnennemnanes 17
Komlosi v. New York State Office of Mental Retardation & Develop. Disabilities,

1990 WL 29352 (S.D.N.Y. March 12, 1990) ....ccccccssesscsessssscsscsesscsscsevssssvesssectevasaveasveceavaeeass 24

iv

7664245v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 6 of 33 PagelD #: 529

Lauer v. City of New York,

240 A.D.2d 543 (2d Dep’t 1997)... ccecccscesenteriecessessesetectesensevseerasensentenesnsesnreeesenerrseenernresesees 19
Levantino v. Skala,

56 F. Supp. 3d 191 (E.D.N.Y. 2014) sccssiscsicivaniminsssinnunssivscetasstnsnnnassenticannscvsliannrs caweinnaeaummmneesress 18
Lowth v. Town of Cheektowaga,

82 F.3d 563 (2d Cir. 1996) .. cpicaussseareeiccnpescaiamsnemaaaceri an ade aeeaUNer eee 8
Magnotta v. Putnam County Sheriff,

2014 WL 705281 (S.D.N.Y. Feb. 24, 2014)... ececccececeseceereeeeseteecensenneeseesenseeeaeeeneeeneeeeneneneeens 20
Manganiello v. City of New York,

612 F.3d 149 (2d Cir. 2010) ...cccsccccsccsssesctscsseeeceeeeeeeseeeeteeseeeeseeseseeneserseeenescesueeseenaeeaeeeereeeneenens 8
Mendoza v. County of Nassau,

2012 WL 4490539 (E.D.N_Y. Sept. 27, 201 2) -cisssssssvvesesencnsccssnvasanunnesvncasnssasacaueccnnaaunrvaes 12, 16
Nabatkhorian v. County of Nassau,

2013 WL 1233247 (E.D.N.Y. March 27, 2013) sisssgusscssmcnnnrarayeenxenaraieaaaeceumiaieceess 15
Norton v. Town of Islip,

678 Fed. Appx. 17 (2d Cir. 2017) ...ccceccescesesecceneenseceeeeeeseesteeteeqeeeenenseeeeesetsaeeaeeeneceseeeasensenseeneeees 8
O'Neill v. Krzeminski,

839 F.2d 9 (2d Cir. 1988) vcceccscccccssscesesseeeseesseteeeeseeeseesseecsessuecseeceeceessatenseenaceeesseeeeesaeeteaseeeeaeens 22
Obilo v. City Univ. of City of New York,

2003 WL 1809471 (E.D.N.Y. April 7, 2003) .. .cssissssosasssussmsssnscncausrvantsaassaavennectanivavaxesaiswas 11,19
Oquendo v. City of New York,

2017 WL 6729850 (E.D.N.Y. Nov. 15, 2017). cccsaeinaisnnccanipasoraavescanasanouiserennviiesiniensessesianeane 10
Pangburn v. Culbertson,

2OOF 3d 65 (Ad Cir, 199 vr ersten series ns et nrespety peas es Seine x Sipe SS euRuusda SS Se RES eR NED eG a lPeen VES? 20
Perez v. Annucci,

2019 WL 1227801 (S.D.N.Y. March 15, 2019) ....ecceccceeceeeceeeceesceseneeeseeeeeeeeteesseeteeeseneseneeseneeens 15
Phillips v. City of Middletown,

2018 WL 4572971 (S.D.N.Y. Sept. 24, 201 8) cccccseissemnsouimncenisnvemeammenanamsinaecncnamencenainlss 16
Powell v. Murphy,

593 Fed. Appx. 25 (2d Cir. 2014) ssssssisusssstanneunasuise canarias isa casi ica Sites Sa CSCC BORN SINAC aR 9
Ricciuti vy. New York City Transit Auth.,

124 F.3d 123 (2d Cir. 1997) .............cinmanneneaiiains aNINON RIMINI 12

Vv

7664245v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 7 of 33 PagelD #: 530

S.B. v. City of New York,

2016 WL 4530455 (E.D.N.Y. Aug, 29, 2016)... csccrscevessnisacnntunsibannssunscevaaenunannanxenacennonnonanions 9
Salmon v. Blesser,

802 F.3d 249 (2d Cir, 2015) ssssipsucasszeacsrsrenarccousninisiccaauasncosnsuiacisaiasinssosnmevaniacmulssianneasenienians 19
Savino v. City of New York,

331 F.3d 63 (2d Cir. 2003) -rrsncsnsviadsnseatavisenesssesnnayiiaenasassdauounncniens sis caatnavsooeatea vlan naam e SERN 8
Scott v. City of Mt. Vernon,

2017 WL 1194490 (S.D.N.Y. March 30, 2017) .o...ecccccccceesscceeteeseneeeseeuneeeeseetsteeeeeenepeeeeeneee 22, 23
Scraggs v. New York State Dep't of Ed.,

2007 WL 1456221 (E.D.N.Y. May 16, 2007) sccsssisevanasaxersnvuenaseannenas oammanaviiuananaencesencceumentns. 16
Simon v. The City of New York,

2011 WL 317975 (E.D.N.Y. Jan. 3, 2011) ssisesaisissssavaner wvinicusiicevarsaninesenrananannarane seein 22,23
Singer v, Fulton County Sheriff,

63 F.3d 110 Gd Cir. 1995) cpeosatesemcnemrnencihensesyoaisvennnidiveass einer srreriswes seeniaiinincivnmmicnccemenscntinterye 17
Soto v. City of New York,

132 F. Supp. 3d 424 (E.D.N.Y. 2015) .oceccccesseeseseeensecsaeetseeeeeesaeenseeaceaeeeseeseensesaeeeaeeeseeneeneenere 23
Stancati v. County of Nassau,

2015 WL 1529859 (IE.D.N.Y. March 31, 2015) .cccccscscsesssscsseesseessseeesecsseesestenssccssesasnseess coxew. 15
Stansbury v. Wertman,

721 F.2d 84 (2d Cit, 2013) sissaezivcvisncsnwicasiercsccneatsewa cats eiises Sues ROUEN NNON DRESSERS CCST. 10
Swiggett v. Coombe,

2003 WL 174311 (S.D.NLY. Jan. 27, 2003) sissccsiusssscaunesnicmvmnnimncnacnai maine 24
Tankleff vy. County of Suffolk,

12017 U.S. Dist. LEXIS 97472 (E.D.N.Y. June 23, 2017) ...ccccececececeeesseceseeeeeeetseneeeeeees 8, 14
Torres v. City Univ. of City of New York,

2017 WL 4325822 (E.D.N.Y. Sept. 27, 2017) ..cccccesccceceseseessseeeessessecesesseseesuseeeseceseseeeuaesaeeaeens 10
Toussie vy. County of Suffolk,

806 F. Supp. 2d 558 (E.D.N.Y. 2011) ....... sacssessssneonascnanvonausosnnsssnassivausveaanascesuanvniesnaeabatuanivatecss 21
Tretola v. County of Nassau,

14 F. Supp. 3d 58 (E.D.NLY. April 16, 2014) scsssisssseansemcomumnncennmnincansmecnsassciecuansusserenietes 17
Turley v. ISG Lackawanna, Inc.,

774 F.3d 140 (2d Cir. 2014) svszususessesanauescessviecnnaeauneininaca wintdaderduan win eaaieR ia center Rees 19

vi

7664245v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 8 of 33 PagelD #: 531

Volpe v. Nassau County,

915 F. Supp. 2d 284 (CE.D.N.Y. 2014) swissssisnonrsanensneasnseasenonsxesaicees atte sennnsavonnanensansnnsnteanesnieeneetets 7
Weaver v. Brenner,

AO F.3d 527 (2d Cir. 1994) .. assscisssuasennnccrenavsancicsnacuratensamanainiaanan siuaoianstinnTaaTes 14
Wheeler v. Slanovec,

2018 WL 2768651 (S.D.N.Y. June 8, 2018) ... cssssssssavinesnaveneaeeaaeccinataiorscnliyeeennnaritboeueiaven 21
Whitley v. Bowden,

2018 WL 2170313 (S.D.N.Y. May 10, 2018) oo. eeececseeeeeeeeeeseeeseesetereeseeseeneasseseanensseessnetaeenes 20
Wright v. Smith,

21 F.3d 496 (2d Cir. 1994) swssooussnecensenonsticenacnpnsasconuanenunanerconanuecenasneunenns ecencnanosectensnsntetrens 15
Write v. Belafonte,

687 Fed. Appx. 1 (2d Cir. 2017) 0.0... sasiniisnncassanisana cantina taaasceaanansbansaacauennanibneNaTes 19
Zahrey v. Coffey,

221 F.3d 342 (2d Cir. 2000) scsnicceesassnsavadinnsenistuceotvassienpivaisvarsans cotmaceraassnnecllenccapnecnaevanuields 12
Rules
Fed. R. Civ. P. 12(b)(6)...cccccccscscsscsseeseeesceeseneeaevasenenseeeseneeneessecaceusesugeaeeeatsasseceueessateasersnaterevases 8, 21
Fed. R. Civ. P. 4(m) .....cconmenssereennernsnenesns state nnnigiaiseh ebiseneedsaaniinodiayaaila sSaenoniansonsteinyaeseaswaunevasipelenaslats .. 24

vii

7664245v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 9 of 33 PagelD #: 532

Introduction

Defendants Nassau County, Det. Robert Dempsey, Det. Gary Abbondandelo, Det. John
M. Holland, Det. Michael Herts, Det. Martin Alger, Det. Anthony Sorrentino, Sgt. Dennis
McHale (s/h/a “Sgt. McHale”), Det. John Sharkey (s/h/a “Det. Sharkey”), Det. James ‘Turner
(s/h/a “Det. Turner”); P.O. Kenneth Hall (s/h/a “Police Officer Hall’’), Det. Laurette Kemp, Det.
William Tweedy, Det. Anthony Kosier and Det. Sgt. Dan Severin (collectively, the “County
Defendants”)', respectfully submit this memorandum of law in support of their motion to dismiss
certain claims and certain of the individual County Defendants from this action.

Preliminary Statement

This is a wrongful conviction case. Plaintiff Joseph Jackson (“plaintiff or “Mr.
Jackson’’) was convicted of murder following a jury trial in 1997 and sentenced to imprisonment
for 25 years to life. On or about February 9, 2018, the District Attorney moved, pursuant to
Section 440.10(1)(h) of the New York Criminal Procedure Law, to vacate Mr. Jackson’s
conviction. He was released from prison on February 16, 2018. Plaintiff served a notice of
claim against the County of Nassau on or about February 27, 2018. This action was commenced
on May 22, 2018. Following a pre-motion conference, plaintiff filed an amended complaint on
March 8, 2019.

Plaintiff names, at least in the caption of his amended complaint, thirteen (13) individual
County defendants. The amended complaint asserts ten (10) clams for relief: (i) a Section 1983

claim for malicious prosecution; (ii) a Section 1983 Due Process claim alleging fabrication of

 

' The County, by its attorneys, filed notices of appearance for several individual defendants who were subsequently
dropped from this action when the plaintiff filed his amended complaint. These defendants are: Police Officer
Parrella; Police Officer Murray; Police Officer Pavlick; Detective Frank Allaire; lieutenant Fitzwilliam; Detective
Woolsey; AMT Barallo; Sergeant Richardson; Police officer Triesch; Police Officer Erdmann, Sergeant Lowry;
Detective George Ludwig; Detective Benner and Detective Peterson.

ais
7662576v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 10 of 33 PagelD #: 533

evidence; (iii) a Section 1983 Due Process claim alleging a coerced confession; (iv) a Section
1983 claim for supervisory liability; (v) a Monell claim against the County of Nassau; (vi) a
common-law malicious prosecution claim; (vii) a common-law claim for false imprisonment;
(viii) a common-law claim for intentional (or negligent) infliction of emotional distress; (x) a
Section 1983 conspiracy claim; and, finally (x) a Section 1983 claim for failure to intervene.

For the reasons set forth below, certain claims should be dismissed in their entirety from
the amended complaint; and the action, in its entirety, should be dismissed as against certain of
the individual County Defendants.

In particular, the amended complaint fails to plausibly allege viable claims for Section
1983 or common-law malicious prosecution, Section 1983 supervisory liability, false
imprisonment, intentional (or negligent) infliction of emotional distress, Section 1983
conspiracy, and Section 1983 failure to intervene. These claims should be dismissed altogether.
As defendants Sorrentino and Kemp are only alleged to have falsely arrested plaintiff, and that
claim is demonstrably invalid based on documentation this Court may consider on the instant
motion, the action should be dismissed as against them with prejudice. Further, the action should
be dismissed, with prejudice, based on lack of personal participation as against defendants
McHale, Turner, Tweedy, Hall and Severin. The case should be dismissed as against defendants
Hall, Turner and Kemp for the additional ground of failure to serve process. Finally, defendant
Mullen died on January 4, 2015. To the extent plaintiff purports to maintain a claim against
defendant Mullen individually, that claim must be dismissed.

Pertinent Facts and Procedural History
The following summary of facts is based on plaintiff's amended complaint; documents

referenced and/or incorporated therein; and on documents of which this Court may take judicial

7662576v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 11 of 33 PagelD #: 534

notice. All exhibits referenced herein are annexed to the accompanying declaration of Lalit K.
Loomba.

Mr. Steven Jason was fatally shot on March 20, 1994, at about 2:00 a.m., in the Village
of Freeport, New York. Amended Complaint (Exhibit A), at 19. An eyewitness, Ms.
Skwanitra Witherspoon, described the shooter as 5’7” to 5’8” tall, while another witness, Ms.
Martha Campbell, estimated the shooter’s height at 5°8.” /d. at 9921-22. Mr. Maurice Larrea, an
off-duty NYPD officer, and his friend, Mr. Glenn Montes, are also alleged to have witnessed
parts of the underlying incident. Jd. at 424.

Plaintiff alleges that the following individual County Defendants were present at the
crime scene, taking witness statements and canvassing the area: Det. Gary Abbondandelo (“Det.
Abbondandelo”); Det. John M. Holland (“Det Holland”); Det. Michael Herts “Det. Herts”); Sgt.
Dennis McHale (“Sgt. McHale”); Det. Jerl Mullen (“Det. Mullen”); Det. William Tweedy
(“Det. Tweedy”); and Det. Sgi. Dan Severin (“Sgt. Severin”). Am. Comp. (Ex. A), at 926. He
alleges that Mr. Montes gave a statement to Det. Holland, id. at (27; Mr. Larrea gave a statement
to Det. Herts, id at 428; and Ms. Witherspoon gave statements to Det. Tweedy, Det. Mullen and
to a Freeport Police Officer, P.O. Barry McGovern. /d. at 30.

The amended complaint references written statements by Ms. Skwanitra Witherspoon.
Am. Comp. (Ex. A), at 930. The two-page statement dated March 20, 1994, which Ms.
Witherspoon provided to Det. Tweedie is annexed as Exhibit B. The one-page statement that
Ms. Witherspoon provided to Det. Mullen and Det. Abbondandelo dated December 20, 1994 is

annexed as Exhibit C. And a one-page statement that Ms. Witherspoon provided to Det.

 

* Det. Mullen is deceased. See infra. Wilson Elser does not represent Det. Mullen’s estate, nor has plaintiff
identified an administrator or executor of Det. Mullen’s estate. Further, plaintiff has not filed an affidavit of service
on Det. Mullen’s estate.

ee
7662576v.|
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 12 of 33 PagelD #: 535

McGovern dated April 11, 1995 is annexed as Exhibit D.

In the March 20, 1994 statement, Ms. Witherspoon recounts her observations of the
shooting of Steven Jason. She states that as Mr. Jason was walking her to her car she saw a
black male pull a black revolver out of his pocket and aim it at Mr. Jason. She saw Mr. Jason try
to run away, while she turned around and ran in a different direction. While running she heard
gunshots. Ex. B. In the December 20, 1994 statement, Ms. Witherspoon describes her review of
a photo array of six individuals. Upon her review of the photo array, she identified plaintiff
Joseph Jackson as the black male who she saw pull and aim a revolver at Mr. Jason. Ex. C. In
the April 11, 1995 statement, Ms. Witherspoon describes being present at a line-up and
recognizing plaintiff Joseph Jackson (“person #4”) as the person who shot Mr. Jason. Ex. D.

Plaintiff alleges that on December 17, 1994, he was arrested by Det. Anthony Sorrentino
(“Det. Sorrentino”), Det. Laurette Kemp (“Det. Kemp”), and a Freeport officer for what the
amended complaint describes as a “purported drug sale offense.” Am. Comp. (Ex. A), at 936. In
fact, plaintiff pled guilty in satisfaction of the narcotics charges. See Exhibit E (certificate of
conviction).

Following his December 17, 1994 arrest, plaintiff claims he was isolated and interrogated
by Det. Dempsey, Det. Abbondandelo, Det. Herts, Det. Mullen, Sgt. Severin and Det. Sharkey.
Id. at 936. Plaintiff alleges that Sgt. Severin and Det. Sharkey provided false information to
plaintiffs relatives while he was in custody to prevent them from learning his whereabouts and
obtaining counsel for him. /d. at (37. He also alleges that Det. Dempsey, Det. Abbondandelo,
Det. Martin Alger “Det. Alger’’) and additional, though unnamed, officers improperly persuaded
plaintiff's cousin, Peddie Jackson, and two civilians, Roy Isaac and Tyrone Isaac, to provide

statements falsely incriminating plaintiff in Mr. Jason’s murder. /d. at 934.

7662576v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 13 of 33 PagelD #: 536

Plaintiff claims generally — i.e., without specifying any particular individual defendants --
that over the course of 40 hours he was isolated, “beaten, threatened and coerced into signing a
fifteen-page false confession prepared by police.” Am. Comp. (Ex. A), at 438. He specifically
alleges that during this period Det. Anthony Kosier (“Det. Kosier’’) purported to administer a
polygraph examination with the intent of using the results to pressure plaintiff into signing a
statement falsely incriminating himself in the murder. /d. at 939. Plaintiff also specifically
alleges that Detectives Dempsey and Mullen physically assaulted him without provocation or
justification during the interrogation. /d. at 440. He claims that the “defendants, particularly
Dempsey, are known to have procured false confessions through improper tactics on prior
occasions,” citing the decision in Restivo v. Hessemann. Id. at 942.

Plaintiff pleads, in conclusory fashion, that “[d]efendants from NCPD and Freeport PD
conspired with and assisted each other in framing plaintiff for the Steven Jason murder.” Am.
Comp. (Ex. A), at §43. The only example of this alleged conspiracy offered in the amended
complaint, however, is testimony from Det. Abbondandelo at a pre-trial hearing to the effect that,
to his knowledge, there was only one eyewitness to the incident, namely: Ms. Witherspoon. /e.
at 944.

Ms. Witherspoon testified at the criminal trial of plaintiff on November 21, 1996. Ms.
Witherspoon testified that on March 19, 1994, she attended a birthday party for Steven Jason and
his sister Naquel Jason at the American Legion Hall in Freeport, New York. Exhibit F (Trial
Transcript), at 1051:10-1052:15. She arrived at the party at about 11:30 p.m. /d. at 1052:16-21.
At about 2:00 a.m. (March 20, 1994), Steve Jason offered to give Ms. Witherspoon a ride home.
Id. at 1055:7-19. They left the Legion Hall and started walking towards a parking lot near a

Blimpie’s restaurant. /d. at 1056:22-1057:2. As they approached the parking lot, she saw a male

7662576v. 1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 14 of 33 PagelD #: 537

standing on the side of Blimpie’s which startled and scared her. /d. at 1058:21-1059:4. This
man pulled out a gun and pointed it at Steve Jason’s head. /d. at 1059:5-7. Steven Jason started
running one way, and she started running back towards the Legion Hall; while she was running
she heard about six shots. /d. at 1060:2-24. Ms. Witherspoon then identified Joseph Jackson,
the plaintiff in this case and the defendant in the underlying criminal case, as the person she saw
that night who had pulled a gun and aimed it directly at Steve Jason. /d. at 1060:25-1062:23.

Plaintiff was convicted of the Steven Jason murder on March 7, 1997. Am. Comp. (Ex.
A), at §45. He pleads, in conclusory fashion, that the “defendants knew that the trial witnesses
offered false testimony, but nevertheless suborned it, violating plaintiffs right to due process and
a fair trial.” /d. at {48. He also claims that the “[d]efendants .. . deprived plaintiff of evidence
needed to prove his alibi.” /d. at {49. Plaintiff does not identify any specific defendants in these
paragraphs, nor does he mention any specific person or evidence that would have proved an alibi
defense. /d. at J/48-49. Following his conviction, plaintiff was sentenced to imprisonment for
twenty-five years to life on the murder conviction, and “to lesser sentences on the other
convictions,” which plaintiff does not specify. Am. Comp. (Ex. A), at 950.

Years later, plaintiff obtained the statements provided by Mr. Larrea and Mr. Montes
through a FOIL request. Jd. at 51. On or about February 9, 2018, the Conviction Integrity Unit
(“CIU”) of the Nassau County District Attorney’s Office filed a motion to set aside plaintiff's
conviction. /d. at §54. On February 16, 2018, the motion was granted, the indictment was
dismissed, and plaintiff was released. /d. at 955.

The amended complaint includes a series of paragraphs in which it purports to describe
the “science of false confessions.” Am. Comp. (Ex. A), at 959-71. The amended complaint

also lists a series of allegations about conduct in an entirely separate case. Jd. at 976-88.

7662576v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 15 of 33 PagelD #: 538

Finally, the amended complaint includes a series of allegations concerning alleged
unconstitutional policies of the Nassau County and Village of Freeport police departments. Am.
Comp. at 489-92. These latter allegations are not specific, but are rather alleged “[u]pon
information and belief.” Jd. at 9]89--91.
Argument

“To survive a motion to dismiss, a complaint must contain sufficient factual matter... to
state a claim to relief that is plausible on its face.” County of Erie v. Colgan Air, Inc., 711 F.3d
147, 149 (2d Cir, 2013), quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While a court
must accept as true factual allegations contained in the complaint, a court is “not required to
accept as true conclusory allegations or “formulaic recitation[s] of the elements of a cause of
action.” Demosthene v. City of New York, 2019 WL 181305, at *3 (E.D.N.Y. Jan. 10, 2019),
quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Hence, a plaintiff is required
to “assert specific facts or circumstances in support of his claims, [and a] complaint which is
unsupported by factual assertions fails even the liberal pleading standard of Rule 12(b)(6).”. /d.
at *3, quoting DeJesus v. Sears, Roebuck & Co., 87 F.3d 65, 70 (2d Cir 1996) (additional
internal quotes and citations omitted). In this regard, “where [a] complaint names a defendant in
the caption but contains no allegations indicating how the defendant violated the law or injured
the plaintiff, a motion to dismiss the complaint in regard to that defendant should be granted.”
Volpe v. Nassau County, 915 F. Supp. 2d 284, 299 (E.D.N.Y. 2014) (internal quotes and cites
omitted).

POINT I THE FEDERAL AND COMMON-LAW CLAIMS FOR MALICIOUS
PROSECUTION SHOULD BE DISMISSED

To plead a viable Section 1983 Claim for malicious prosecution, a plaintiff must allege a

violation of his Fourth Amendment rights in addition to the “elements of a malicious prosecution

7662576v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 16 of 33 PagelD #: 539

claim under state law.” Manganiello v. City of New York, 612 F.3d 149, 161 (2d Cir. 2010). To
plead a claim for malicious prosecution under New York law, a plaintiff must allege: “(1) the
initiation or continuation of a criminal proceeding against plaintiff; (2) termination of the
proceeding in plaintiff's favor; (3) lack of probable cause for commencing the proceeding; and
(4) actual malice as a motivation for defendant’s actions.” /d. The “existence of probable cause
is a complete defense to a claim of malicious prosecution,” and “indictment by a grand jury
creates a presumption of probable cause that may only be rebutted by evidence that the
indictment was procured by ‘fraud, perjury, the suppression of evidence or other police conduct
undertaken in bad faith.’” Savino v. City of New York, 331 F.3d 63, 72 (2d Cir. 2003), quoting
Colon v. City of New York, 60 N.Y.2d 78, 83 (1983). As this Court observed, the plaintiff “bears
the burden of proof in rebutting the presumption, and he must do so with more than mere
conjecture and surmise that his indictment was procured as a result of conduct undertaken by the
defendants in bad faith.” Tankleff'v. County of Suffolk, 12017 U.S. Dist. LEXIS 97472, at *71-
72 (E.D.N.Y. June 23, 2017) (Seybert, J.) Gnternal quotes and citations omitted). Probable cause
existing at the time of arrest might dissipate based on later-acquired evidence, however, “in order
for probable cause to dissipate, the groundless nature of the charges must be made apparent by
the discovery of some intervening fact.” Lowth v. Town of Cheektowaga, 82 F.3d 563, 571 (2d
Cir. 1996),

Like other Section 1983 claims, to adequately allege a viable malicious prosecution claim
against a particular defendant, plaintiff must allege facts from which a court may plausibly infer
that defendant’s personal participation in the underlying criminal prosecution against the
plaintiff. See Norton v. Town of Islip, 678 Fed. Appx. 17, 20 n.3 (2d Cir. 2017) (affirming

dismissal of malicious prosecution claim where complaint failed to alleged sufficient personal

7662576v. |
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 17 of 33 PagelD #: 540

involvement); Demosthene v. City of New York, 2019 WL 181305, at *7 (E.D.N.Y. Jan. 10,
2019) (allegations that “‘defendant officers’ as a cohesive unit... collectively engaged in...
misconduct... is insufficient for plaintiff to meet his pleading obligations under Twombly’);
Felix vy. New York State Dep’t of Corr. & Comm. Supervision, 2018 WL 3542859, at *9
(S.D.N.Y. July 23, 2018) (dismissing malicious prosecution claim against defendants where
operative complaint only contained a “conclusory allegation that they agreed to engage in the
malicious prosecution of plaintiff’); S.B. v. City of New York, 2016 WL 4530455, at *13
(E.D.N.Y. Aug. 29, 2016) (motion to dismiss granted where plaintiff failed to “allege the
specific, personal involvement of . . . defendants in the alleged malicious prosecution”).

A. The Statements and Trial Testimony of Ms. Witherspoon Establish Probable Cause to
Initiate and Continue the Criminal Prosecution against Plaintiff

 

 

Ms. Witherspoon was an eyewitness to the shooting of Mr. Steve Jason. Her March 20,
1994 statement describes how she observed a man pull a gun and point it directly at him, and
how, as she then turned to run away, she heard several gun shots. Ex. B. In her December 20,
1994 statement she describes identifying plaintiff from an array of photographs as the man she
saw pull the gun and aim it at Mr. Jason. Ex. C. Her April 11, 1995 statement describes picking
plaintiff out ofa lineup and identifying him as that man. Ex. D. And on November 21, 1996,
testifying at trial, Ms. Witherspoon provided an in-court identification of plaintiff as that man.
ieve jhe

The statements and trial testimony of Ms. Witherspoon, which describe her eye-witness
identification of plaintiff, provided probable cause to believe that plaintiff was the man who shot

and killed Steven Jason. Powell v. Murphy, 593 Fed. Appx. 25, 27 (2d Cir. 2014); Carson v.

-9-
7662576V.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 18 of 33 PagelD #: 541

Lewis, 35 F. Supp. 2d 250, 260 (E.D.N.Y. 1999).> Plaintiffs complaint has not challenged the
veracity of Ms. Witherspoon’s statement or testimony in this action. Accordingly, the probable
cause provided by that evidence has not dissipated or otherwise been called into question. Ms.
Witherspoon therefore provides an independent basis for probable cause to initiate and continuc
a prosecution against plaintiff even assuming, for purposes of the instant motion only, that
plaintiffs confession to the murder was improperly obtained. Indeed, “even where plaintiff
alleges, as here, that [a] malicious prosecution is based on fabricated evidence, ‘the existence of
probable cause independent of the fabricated evidence is a defense to that claim.’ ‘To hold
otherwise would untether the malicious prosecution claim from its Fourth Amendment roots.*”
Hoyos v. City of New York, 999 F.Supp.2d 375, 390 (E.D.N.Y. 2013), quoting Morse v. Spitzer,
No. 07-CV-4793 (CBA) (RML), 2012 WL 3202963, at *4-5 (E.D.N.Y. Aug. 3, 2012); see also
Oquendo v. City of New York, 2017 WL 6729850, at *6, n.6 (E.D.N.Y. Nov. 15, 2017); Torres v.
City of New York, 2017 WL 4325822, at *4 (E.D.N.Y. Sept. 27, 2017). Given the independent
basis for probable cause provided by the statements and testimony of Ms. Witherspoon,
plaintiff's malicious prosecution claim should be dismissed in its entirety.

B. The Malicious Prosecution Claim Should be Dismissed as against Certain of the
Individual Defendants on Grounds of Lack of Personal Participation

 

The amended complaint contains no allegations regarding the initiation or continuation of
the prosecution, or regarding the alleged fabrication of evidence, coerced confession or other
misconduct as to the following individual County Defendants: Anthony Sorrentino, Laurette

Kemp, Dennis McHale, James Turner, Kenneth Hall, William Tweedy, and Dan Severin.

 

3 The probable cause standard on a malicious prosecution claim is slightly higher than for false arrest, and has been
described as “such facts and circumstances as would lead a reasonably prudent person to believe the plaintiff
guilty.” Stansbury v. Wertman, 721 F.2d 84, 95 (2d Cir. 2013), quoting Boyd v. City of New York, 336 F.3d 72, 76
(2d Cir. 2003). However, an eye-witness identification clearly meets even this slightly higher standard. See id.

-10-
7662576v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 19 of 33 PagelD #: 542

Det. Anthony Sorrentino and Det. Kemp are alleged to have arrested Jackson for a
“purported drug sale offense.” Am. Comp. (Ex. A), at 36. However, the arrest report, a copy of
which is annexed as Exhibit G, demonstrates that neither Sorrentino nor Kemp were the
arresting officers.4 Det. McHale, and Det. Turner are only alleged to have been present at the
crime scene. Am. Comp. (Ex. A), at 26. Officer Hall is only alleged to have been present at the
crime scene and to have canvassed the area. Jd. at 426, 31. Det. Tweedy is alleged merely to
have been present at the crime scene and to have taken a statement from Ms. Witherspoon, which
was disclosed during the prosecution. /d. at [926, 30. And Det. Sgt. Severin is alleged only to
have been present at the crime scene, and to have provided allegedly false information to
plaintiffs relatives, an act, which even assuming it took place for purposes of this motion, had
no role in the prosecution of plaintiff. /d. at 26, 37.

These allegations are not sufficient under /gba/l and Twombly to survive a motion to
dismiss a claim for malicious prosecution which requires, infer alia, active involvement in the
initiation or continuation of the underlying prosecution as well as actual malice on the part of the
defendant. Therefore, regardless of the fact that the existence of probable cause is fatal to a
malicious prosecution claim, the Section 1983 and common-law malicious prosecution claim
should be dismissed as against Anthony Sorrentino, Laurette Kemp, Dennis McHale, James
Turner, Kenneth Hall, William Tweedy, and Dan Severin on the independent ground of lack of
individual participation.

POINT I THE FABRICATION OF EVIDENCE CLAIM SHOULD BE DISMISSED

AGAINST CERTAIN DEFENDANTS BASED ON LACK OF PERSONAL
PARTICIPATION

Under the Due Process Clause of the Fourteenth Amendment, individuals have “the right

 

‘This Court may consider the arrest report on the motion to dismiss. See Obilo v. City Univ. of City of New York.
2003 WL 1809471, at *5 (E.D.N.Y. April 7, 2003).

-l]-
7662576v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 20 of 33 PagelD #: 543

not to be deprived of liberty as a result of the fabrication of evidence by a government officer
acting in an investigating capacity.” Zahrey v. Coffey, 221 F.3d 342, 349 (2d Cir. 2000). “To
prevail on a claim based on fabrication of evidence, a plaintiff must demonstrate that (1) an
investigating official, (2) has fabricated evidence (3) that is material, (4) forwards that
information to prosecutors, and (5) thereby causes the plaintiff to suffer a deprivation of liberty.”
Grant v. City of New York, 2019 WL 1099945, at *7 (E.D.N.Y. March 8, 2019), citing, infer alia,
Garnett y. Undercover Officer C0039, 838 F.3d 265, 279 (2d Cir. 2016). An officer may be
liable if he or she affirmatively submits falsified evidence, such as a false confession, to the
authorities, see Ricciuti v. New York City Transit Auth., 124 F.3d 123, 130 (2d Cir. 1997), or
withholds material information that, if disclosed, would cause prosecutors to doubt whether
charges should be filed, see Bermudez v. City of New York, 790 F.3d 368, 374-376 (2d Cir.
2015).” Jd. at *7. “l-vidence is material if it would ‘likely . . . influence a jury’s decision’ in a
criminal proceeding against the plaintiff.” Jd. citing Garnett, 838 F.3d at 280. As in any
Section 1983 claim, the plaintiff must allege the personal participation of each defendant in a
claim based on the alleged fabrication of evidence. See Mendoza v. County of Nassau, 2012 WL
4490539, at *3 (E.D.N.Y. Sept. 27, 2012) (“A complaint that ‘does not allege facts establishing
the personal involvement of any of the individual defendants . . . is fatal to a claim under 42
U.S.C. §1983.’”), quoting Costello v. City of Burlington, 632 F.3d 41, 48-49 (2d Cir. 2011).

Here, plaintiff's fabrication of evidence claim is based on the allegation that “defendants”
manufactured plaintiffs self-incriminating statement, forced him to adopt it and then
misrepresented to prosecutors that the statement had originated with plaintiff, see Am. Comp.
(Ex. A), at 4107; that “defendants” withheld exculpatory evidence, id. at (108; and that

“defendants also tampered with witness testimony in their effort to frame and falsely convict

-]2-
7662576v. |
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 21 of 33 PagelD #: 544

plaintiff.” Jd at 7109.

Initially, to the extent the fabrication of evidence claim is based on an alleged Brady
violation relating to the alleged exculpatory statements of Messrs. Larrea and Montes, the claim
should be dismissed in its entirety. The amended complaint fails 1o identify any particular
individual County defendant with responsibility to disclose Brady material who failed to fulfill
such responsibility.

In addition, a close review of the complaint, shows that there are no allegations of
personal involvement with regard to any of the alleged “fabrication” for the following individual
County defendants: John M. Holland, Anthony Sorrentino, Laurette Kemp, Dennis McHale,
James Turner, Kenneth Hall, William Tweedy, and Dan Severin. Det. Holland is only alleged
to have been present at the scene of the arrest and to have taken a statement from Glen Montes;
there are no allegations that Det. Holland specifically failed to pass that statement along to his
supervisors or to the District Attorney’s Office. Am. Comp. (Ex. A), at [926, 27. Det.
Sorrentino and Det. Kemp are only alleged to have arrested plaintiff for a drug offense, id. at
436, but, as noted above, documentation demonstrates that neither was the arresting officer. Set.
McHale and Det. Turner are only alleged to have been present at the scene of the crime. /d. at
26. Officer Hall is alleged merely to have been present at the scene and to have canvassed the
area. /d. at §§[26, 31. Det. Tweedy is alleged to have been present at the scene and to have taken
a statement from Ms. Witherspoon. /d. at J]26, 30. And Det. Sgt. Severin is alleged to have
been present at the scene and to have made false statements to plaintiffs relatives in an alleged
effort to prevent them from contacting plaintiff or hiring him an attorney. /d. at J§26, 37. These
allegations are not sufficient to allow this Court to plausibly infer that these officers personally

participated in the fabrication of evidence against plaintiff.

7662576v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 22 of 33 PagelD #: 545

Accordingly, the fabrication of evidence claim should be dismissed as against John M.
Holland, Anthony Sorrentino, Laurette Kemp, Dennis McHale, James Turmer, Kenneth Hall,
William Tweedy, and Dan Severin.

POINT 11] THE COERCED CONFESSION CLAIM SHOULD BE DISMISSED AS

AGAINST CERTAIN DEFENDANTS BASED ON LACK OF PERSONAL
PARTICIPATION

The right of a citizen to be free from attempts by police to coerce incriminating
statements from an in-custody criminal suspect is “guaranteed by the Due Process Clause of the
Fourteenth Amendment.” Weaver v. Brenner, 40 F.3d 527, 534 (2d Cir. 1994). The general
standard applied under the Fourteenth Amendment is whether the statement was made
voluntarily. Green v. Scully, 850 F.2d 894, 900-902 (2d Cir. 1988). “No single criterion
controls whether an accused’s confession is voluntary: whether a confession was obtained by
coercion is determined only after careful evaluation of the totality of the surrounding
circumstances.” /d. at 901. In applying the totality of circumstances test, courts focus on three
factors: “(1) the characteristics of the accused, (2) the conditions of interrogation, and (3) the
conduct of law enforcement officials.” Jd. at 901-902; see Tankleff, 2017 WL 2729084, at *16.

As is the case for any claim under Section 1983, to prevail on a coerced confession claim
against a particular defendant, plaintiff must allege and prove that that defendant personally
participated in conduct amounting to the constitutional violation. See Jones y. King, 2011 WL
4484360, at *8 (S.D.N.Y. Sept. 28, 2011), citing Costello v. City of Burlington, 632 F.3d 41. 48
(2d Cir. 2011); Cepdea v. Coughlin, 785 F. Supp. 385, 390 (S.D.N.Y. 1992).

Here, the amended complaint alleges that plaintiff was isolated and interrogated by
defendants Dempsey, Abbondandelo, Herts, Mullen, Severin and Sharkey, Am. Comp. (Ex. A),
at 436; that defendant Kosier purported to administer a polygraph examination with the “corrupt

intention of using the test and its results to” pressure plaintiff into confessing, id. at 39; and that

-|4-
7662576v.]
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 23 of 33 PagelD #: 546

defendants Mullen and Dempsey physically assaulted plaintiff during the interrogation. /d. at
140. However, the amended complaint is devoid of any allegations that any of the remaining
individual County Defendants participated in the interrogation or otherwise had any role in
coercing plaintiff into signing a written statement implicating himself in the murder of Steven
Jason. Accordingly, the coerced confession claim should be dismissed as against: Det. John M.
Holland; Det. Michael Alger; Det. Anthony Sorrentino; Det. Laurette Kemp; Sgt. Dennis
McHale; Det. James Turner; P.O. Kenneth Hall; and Det. William Tweedy.

POINTIV THE AMENDED COMPLAINT DOES NOT PLAUSIBLY ALLEGE A
CLAIM FOR SUPERVISORY LIABILITY

To establish a claim for supervisory liability under Section 1983, a plaintiff must allege
the defendant “(1) directly participated in a constitutional violation, (ii) failed to remedy a
constitutional violation of which the defendant learned through a report or appeal; (iii) created a
policy or custom under which a constitutional violation occurred, (iv) acted with gross
negligence in supervising subordinates, or (v) ‘exhibited deliberate indifference to the rights of
others] by failing to act on information indicating that unconstitutional acts were occurring.’”
Perez v. Annucci, 2019 WL 1227801, at *3 (S.D.N.Y. March 15, 2019), quoting Colon v.
Coughlin, 58 F.3d 864, 873 (2d Cir. 1995). Some aspect of personal involvement, as described
above, must be alleged, and proven, to hold a supervisory official liable. A supervisor cannot be
held liable merely because of his rank, or under a theory of respondeat superior based on alleged
misconduct by subordinates. See Black v. Coughlin, 76 F.3d 72, 74 (2d Cir. 1996); Wright v.
Smith, 21 F.3d 496, 501 (2d Cir. 1994); see also Stancati v. County of Nassau, 2015 WL
1529859, at *3 (E.D.N.Y. March 31, 2015), citing Richardson vy. Goord, 347 F.3d 431, 435 (2d
Cir. 2003). Conclusory allegations of supervisory liability are not sufficient to survive a motion
to dismiss. See Nabatkhorian v. County of Nassau, 2013 WL 1233247, at *6 (E.D.N.Y. March

-15-
7662576v. 1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 24 of 33 PagelD #: 547

27, 2013).

Here, the amended complaint fails to identify a single supervisory official by name.
Instead, it merely alleges that “Supervisors . . . [had] oversight responsibility... [over] the
detectives and police officers who [allegedly] deprived Mr. Jackson of his clearly established
constitutional rights.” Am. Comp. (Ex. A), at §117; that “supervisors were personally involved,”
id. at 118; that “supervisors were reckless in their failure to supervise,” id. at 119; that the
“supervisory defendants” knew or should have known that the alleged conduct against plaintiff
“was likely to occur,” id. at (120, and that the “failure of these supervisory defendants to train,
supervise and discipline the named individual defendants” lead to plaintiff's damages. /d. al
4121. These boilerplate allegations are not sufficient to survive a motion to dismiss, See
Scragegs v. New York State Dep’t of Ed., 2007 WL 1456221, at *17-18 (E.D.N.Y. May 16, 2007)
(citing cases). Accordingly, the claim for “supervisory liability” should be dismissed.

POINT V PLAINTIFF DOES NOT PLAUSIBLY ALLEGE A VIABLE MONELL

CLAIM BASED ON A FAILURE TO SCREEN, TRAIN, SUPERVISE OR
DISCIPLINE

It is well settled that a Monell claim based on boilerplate allegations of the existence of a
practice or policy will not survive a motion to dismiss. See Phillips v. City of Middletown, 2018
WL 4572971, at *8-9 (S.D.N.Y. Sept. 24, 2018); Abreu v. City of New York, 657 F. Supp. 2d
357, 361 (E.D.N.Y. 2009). The rule is the same when a Monell claim is based on an alleged
failure to train or failure to supervise. Mendoza v. County of Nassau, 2012 WL 4490539, at *7
(E.D.N.Y. Sept. 12, 2012).

Here, the amended complaint alleges, in conclusory fashion, as follows:

Upon information and belief, Nassau County and Freeport, and their
policymakers, as well as the individual supervisors in this case, failed to train or
supervise investigators to ensure they complied with constitutional requirements
in eliciting confessions, disclosing favorable evidence to prosecutors, and

-16-
7662576v. |
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 25 of 33 PagelD #: 548

obtaining probable cause for arrest and for prosecution, and that they did not
fabricate evidence or commit perjury.

Am. Comp. (Ex. A), at $90. Similar conclusory allegations are made requiring the failure
to adequately screen, supervise and/or discipline. /d. at 491; see also id. at §§124-127.

These bare allegations are not sufficient to survive a motion to dismiss. See
Phillips, 2018 WL 4572971, at *8-9; Abreu, 657 F. Supp. 2d at 361; Mendoza, 2012 WL
4490539, at *7. Accordingly, to the extent plaintiff's Monell claim is based on a failure
to screen, train, supervise or discipline, the claim should be dismissed.

POINT VI THE COMMON-LAW CLAIM FOR FALSE IMPRISONMENT SHOULD
BE DISMISSED

Plaintiff's seventh claim for relief alleges a common-law claim for “false imprisonment.”
Am. +Comp. (Ex. A), at 9136-139. “Under New York law, the elements ofa false
imprisonment claim are: “‘(1) the defendant intended to confine the plaintiff, (2) the plaintiff
was conscious of the confinement, (3) the plaintiff did not consent to the confinement and (4) the
confinement was not otherwise privileged.’” Singer v. Fulton County Sheriff, 63 F.3d 110, 118
(2d Cir. 1995), quoting Broughton v. State of New York, 373 N.Y.S.3d 87, 93 (1975). “The
elements of a Section 1983 claim for false arrest and false imprisonment are the same as the
elements of such a claim under New York state law, and are well established.” Harris v County
of Nassau, 581 ¥. Supp. 2d 351, 354 (E.D.N.Y. 2008); see also Kilburn v. Village of Saranac
Lake, 413 Fed.. Appx. 362, 363 (2d Cir. 2011). Probable cause to arrest is an “absolute defense”
to a claim of false arrest and false imprisonment. Caldarola v. Calabrese, 298 F.3d 156, 161 (2d
Cir. 2002). Probable cause exists where officers have “knowledge or reasonably trustworthy
information of facts and circumstances that are sufficient to warrant a person of reasonable
caution in the belief that the person to be arrested has committed or is committing a crime.” /d.

at 162. A criminal defendant’s conviction establishes probable cause to arrest. See Corsini v.

-|7-
7662576v. |
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 26 of 33 PagelD #: 549

Brodsky, 731 Fed. Appx. 15, 18 (2d Cir. April 13, 2018), citing Cameron v. Fogarty, 806 F.2d
380, 388-89 (2d Cir. 1986). A criminal conviction, including by means of a guilty plea,
conclusively establishes probable cause to arrest and is fatal to claim for false
arrest/imprisonment. See Tretola v. County of Nassau, 14 F. Supp. 3d 58, 68-69 (E.D.N.Y. April
16, 2014); Cameron v. Wise, 2011 WL 1496341, at *5 (S.D.N.Y. April 20, 2011). Finally, as is
the case for a Section 1983 claim, personal involvement is also a prerequisite to liability for state
law claims. See Levantino vy. Skala, 56 F. Supp. 3d 191, 207 (E.D.N.Y. 2014).

As noted above, plaintiff pled guilty in satisfaction of the narcotics charge for which he
was arrested on December 17, 1994. A conviction, including by way of a guilty plea, constitutes
absolute proof of probable cause to arrest and is fatal to any subsequent claim for false
arrest/false imprisonment. Trefola, 14 F. Supp. 3d at 68-69; Cameron, 2011 WL 1496341, at *5.
Accordingly, the common-law claim for false imprisonment must be dismissed.

Moreover, to the extent that plaintiff's false imprisonment claim is based on his March
1995 arrest on the murder charge, for the reasons described above, the statement of Ms.
Witherspoon on March 20, 1994 (Ex. B), and her identification of plaintiff from a photo array on
December 20, 1994 (ix. C), provides ample probable cause to support the arrest. See Angevin v.
City of New York, 204 F. Supp. 3d 469, 479 (E.D.N.Y. 2016); Daughtry v. New York, 2015 WL
2454115, at *3 (E.D.N.Y. Feb. 23, 2015).

The false imprisonment claim should also be dismissed as to certain of the individual
County Defendants on grounds of lack of personal participation. Specifically, the amended
complaint contains no allegations concerning any involvement in plaintiff's arrest by Det. John
M. Holland; Det. Michael Alger; Sgt. Dennis McHale; Det. James Turner; P.O. Kenneth Hall,

and Det. William Tweedy. See Am. Comp. (Ex. A).

-18-
7662576v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 27 of 33 PagelD #: 550

Det. Anthony Sorrentino and Det. Laurette Kemp stand on slightly separate ground in
this regard. Det. Sorrentino and Det. Kemp are alleged to have arrested Mr. Jackson on a
“purported drug sale offense so that he could be isolated and interrogated” by other officers.
Am. Comp. (Ex. A), at 936. The crime report prepared by Det. Sorrentino, however,
demonstrates that the arresting officer was Det. E. Haggerty, a member of the Freeport police
department. See Ex. G (arrest report).° Det. Sorrentino is listed only as the “Case agent invoiced
evidence” and Det. Kemp is listed only as a “witness” to the crime. Jd. Accordingly, as neither
Det. Sorrentino nor Det. Kemp personally participated in plaintiff's apprehension or arrest, the
false arrest claim against them must also be dismissed.

POINT VIL THE CLAM FOR INTENTIONAL OR NEGLIGENT INFLICTION OF
EMOTIONAL DISTRESS FAILS AS A MATTER OF LAW

Plaintiffs eighth claim for relief alleges a common-law claim for “intentional or
negligent infliction of emotional distress.” Am. Comp. (Ex. A), at §[[136-139.

As an initial matter, “[i]t is well settled that public policy bars intentional infliction of
emotional distress claims against government entities.” Jones v. City of New York, 988 F. Supp.
2d 305, 318 (E.D.N.Y. 2013) (citation omitted); see also Lauer v. City of New York, 240 A.D.2d
$43, 544 (2d Dep't 1997). Moreover, where, as here, the claim lor tehel asscrung infliction of
emotional distress is duplicative of the other claims alleged, the emotional distress claim is not
generally allowed. See Write v. Belafonte, 687 Fed. Appx. 1, 2 (2d Cir. 2017), citing Wolkstein
v, Morgenstern, 275 A.D.2d 635, 637 (1" Dep’t 2000). In this regard, courts recognize that a
claim for intentional infliction of emotional distress is a “highly disfavored [tort] under New

York law,” Turley v. ISG Lackawanna, Inc., 774 F.3d 140, 158 (2d Cir. 2014) (internal quotes

 

> This Court may consider the crime report on a motion to dismiss as a document integral to the allegations made in
the amended complaint. See Obilo v. City Univ. of City of New York, 2003 WL 1809471, at *5 (E.D.N.Y. April 7,
2003).

-19-
7662576v. |
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 28 of 33 PagelD #: 551

omitted), and it “tis to be invoked only as a last resort.” Jd. “Under New York law, an intentional
infliction tort may be invoked only as a last resort . . . to provide relief in those circumstances
where traditional theories of recover do not.” Salmon v. Blesser, 802 F.3d 249, 256 (2d Cir.
2015) (internal quotes omitted).

Here, plaintiff’s state-law claim for intentional and negligent infliction of emotional
distress is clearly duplicative of his separate claims alleging (i) malicious prosecution; (11)
fabrication of evidence in violation of plaintiff's Due Process rights; and (iii) coercion of
plaintiff's written confession. The claim is also barred by public policy. Jones, 988 F. Supp. 2d
at 318. Accordingly, the intentional and negligent infliction of emotional distress claims must be
dismissed.

POINT VHI THE AMENDED COMPLAINT DOES NOT PLAUSIBLY ALLEGE A
VIABLE SECTION 1983 CONSPIRACY CLAIM

Plaintiffs ninth claim for relief alleges a Section 1983 conspiracy claim. Am. Comp.
(Ex. A), at 9144-149. To prevail on a Section 1983 conspiracy claim, a plaintiff must allege
and prove: “(1) an agreement between two or more state actors or between a state actor and
private entity; (2) to act in concert to inflict an unconstitutional injury; and (3) an overt act done
in furtherance of that goal causing damages.” Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir.
1999). Where, as here, a conspiracy claim is “utterly lacking in any factual details .. . it is well
settled that ‘conclusory or general allegations are insufficient to state a claim for conspiracy
under [Section] 1983.°” Magnotia v. Putnam County Sheriff, 2014 WL 705281, at *8 (S.D.N.Y.
Feb. 24, 2014), quoting Walker v. Jastremski, 430 F.3d 560, 564 n.5 (2d Cir. 2005), citing Nealy
v. Berger, 2009 WL 704804, at *5 (E.D.N.Y Mar. 16, 2009) (“The mere use of the term
‘conspiracy’ ... is clearly insufficient to satisfy Rule 12(b)(6) in connection with a Section 1983
conspiracy claim.”); see also Falls v. Police Officer Det. Michael Pitt, 2018 WL 3768036, at *5

-20-
7662576v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 29 of 33 PagelD #: 552

(S.D.N.Y. Aug. 8, 2018); Whitley v. Bowden, 2018 WL 2170313, at *13 (S.D.N.Y. May 10,
2018).

Under the intra-corporate or intra-agency conspiracy doctrine, “‘officers, agents, and
employees of a single corporate or municipal entity, each acting within the scope of his or her
employment, are legally incapable of conspiring with each other.”” Toussie v. County of Suffolk.
806 F. Supp. 2d 558, 586 (E.D.N.Y. 2011), quoting Daniel v. Long Island Hous. P'ship, Inc.,
2009 WL 702209, at *9 (E.D.N.Y. March 13, 2009). To show that any particular member of an
alleged conspiracy acted outside of the scope of his or her employment, the plaintiff would have
to allege that such member acted in his or her “personal interests, wholly and separately from the
corporation or municipal entity.” /d. at 587 (internal quotes and cites omitted).

Here, the amended complaint attempts to avoid the intra-agency conspiracy rule by
alleging that members of two separate police departments, Nassau County’s and Freeport’s,
“agreed to violate” plaintiffs constitutional rights. Am. Comp. (Ex A), at 9145. However, that
bare allegation is not sufficient to avoid application of the intra-corporate conspiracy rule and to
survive a motion to dismiss. Sorely lacking from the allegations are details about who was part
of the agreement, when it was made, and how. Without such details, the conspiracy claim must
be dismissed. See Wheeler v. Slanovec, 2018 WL 2768651, at *10 (S.D.N.Y. June 8, 2018)
(dismissing conspiracy claim where complaint “lack[ed] any specific factual allegations
regarding what agreement was made, between who, and when”); Fulani v. McAuliffe, 2005 WL
2276881, at *4 (S.D.N.Y. Sept. 19, 2005); Hom v. Brennan, 304 F. Supp. 2d 374, 379 (E.D.N.Y.
2004). The conspiracy claim should therefore be dismissed.

Even assuming, arguendo, that the complaint alleged sufficient facts to plausibly infer

that an agreement was reached between members of the Nassau County Police Department and

-2|-
7662576v. |
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 30 of 33 PagelD #: 553

the Freeport Police Department to violate plaintiffs rights, there are no allegations of personal
involvement in any of the alleged overt acts in furtherance of the conspiracy as to certain of the
individual County Defendants. As alleged, the over acts of the conspiracy are: (i) the
suppression of exculpatory evidence; (it) the fabrication of inculpatory evidence; (iii) tampering
with witnesses; (iv) offering false documents and testimony; (v) arresting plaintiff under false
pretenses and impeding his access to counsel; (vi) assaulting him; and (vii) coercing him into
falsely confessing. Am. Comp. (Ex. A), at 9146. A review of the amended complaint shows that
there are no allegations that Sgt. McHale, Det. Turner, Officer Hall, and Det. Tweedy
participated in any of these alleged acts. Moreover, as noted above, while Sgt. Sorrentino and
Det. Kemp are alleged to have arrested plaintiff on a “purported drug charge,” Sgt. Sorrentino’s
crime report shows that neither was the arresting officer.

Accordingly, if the conspiracy claim is not dismissed in its entirety, it should be
dismissed, on grounds of lack of participation, as against: Sgt. McHale, Det. Turner, Officer
Hall, Det. Tweedy, Sgt. Sorrentino and Det. Kemp.

POINT IX THE AMENDED COMPLAINT DOES NOT PLAUSIBLY ALLEGE A

VIABLE SECTION 1983 CLAIM BASED ON THE FAILURE TO
INTERVENE

Finally, plaintiff's tenth claim for relief alleges a Section 1983 claim for failure to
intervene. Am. Comp. (Ex. A), at §9150-152. “A law enforcement officer has an affirmative
duty to intercede on the behalf of a citizen whose constitutional rights are being violated in his
presence by other officers.” O'Neill v. Krzeminski, 839 F.2d 9, 11 (2d Cir. 1988). However, that
duty only exists when the officer has a reasonable opportunity to intervene. Anderson v. Branen,
17 F.3d 552, 557 (2d Cir. 1994); Johnson ex rel. Johnson v. County of Nassau, 2010 WL
3852032, at *4 (E.D.N.Y. Sept. 27, 2010); Jean-Laurent v. Wilkerson, 438 F. Supp.2d 318, 327

(S.D.N.Y. 2006). In addition, a failure to intervene claim against an officer alleged to have

-22-
7662576v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 31 of 33 PagelD #: 554

directly violated a plaintiffs rights is not viable as against that officer because the claim would
simply merge into the direct claim. See Scott v. City of Mt. Vernon, 2017 WL 1194490, at *27
(S.D.N.Y. March 30, 2017); Simon v. The City of New York, 2011 WL 317975, at *12 (E.D.N.Y.
Jan. 3, 2011) (plaintiff's “factual allegations do not support the assertion that either of these two
officers failed to intervene because these same officers actually arrested her’). Finally, a claim
for failure to intervene is derivative in nature, and depends on the existence of a valid underlying
constitutional claim. See Soto v. City of New York, 132 F. Supp. 3d 424, 458-459 (E.D.N.Y.
2015).

Here, the amended complaint alleges, in substance, that plaintiff's constitutional rights
were violated when Sgt. Sorrentino and Sgt. Kemp arrested plaintiff on an allegedly purported
drug charge; when Det. Dempsey, Det. Abbondandelo, Det. Herts, Det. Sharkey, Det. Mullen
and Det. Kosier (the polygraph operator) allegedly coerced his confession; when Det.
Abbondandelo allegedly falsely testified that there was only a single eyewitness to the
underlying murder; and when Det. Abbondandelo and Det. Alger allegedly persuaded witnesses,
including plaintiffs cousin, to provide false statements against plaintiff; and when Det. Holland
and Det. Herts failed to disclose the written statements taken from Montes and Larea. The
failure to intervene claim as against these defendants fails because it merges into and is
subsumed by the direct claims lodged against them. See Scott, 2017 WL 1194490, at *27;
Simon, 2011 WL 317975, at *12.

With respect to the remaining individual County defendants -- Sgt. McHale, Det. Turner,
Officer Hall, Det. Tweedy, and Sgt. Severin — the failure to intervene claim fails because the
amended complaint does not allege that any of these officers were physically present when the

other alleged violations were occurring and had a reasonable opportunity to prevent or stop the

-23-
7662576v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 32 of 33 PagelD #: 555

alleged violation of plaintiff's constitutional rights. Anderson, 17 F.3d at 557; Johnson, 2010
WL 3852032, at *4; Jean-Laurent, 438 F. Supp.2d at 327.
POINT X THE ACTION MUST BE DISMISSED AS AGAINST DEFENDANTS

HALL, TURNER AND KEMP FOR INSUFFICIENCY OF SERVICE OF
PROCESS

In addition to the arguments raised above, the amended complaint must be dismissed
against certain of the individual defendants for insufficiency of service of process. In particular,
plaintiff has failed to serve process or file affidavits of service of process with respect to the
following defendants: Police Officer Kenneth Hall; Det. James Turner; and Det. Laurette Kemp.

Rule 4(m) of the Federal Rules of Civil Procedure provides, in relevant part, that if “a
defendant is not served within 90 days after the complaint is filed, the court—on motion or on its
own after notice to the plaintiff—must dismiss the action without prejudice against that
defendant.” Fed. R. Civ. P. 4(m). Here, the complaint was filed on May 22, 2018. Plaintiff
filed affidavits of service to the effect that Officer Hall (D.E. 109), Det. Turner (D.E. 122), and
Det. Kemp (D.E. 112), were served when a copy of the summons and complaint was delivered to
P.O. Roche at the Records Bureau of the Nassau County Police Department, 1490 Franklin
Avenue, Mineola, NY 11501. However, as Hall, Turner and Kemp are not currently employed
by the County of Nassau or the Nassau County Police Department, merely dropping off a copy
of the summons and complaint with the records bureau of insufficient service of process. See
Johnson v. Schiff, 2013 WL 5466218, at *5 (N.D.N.Y. Sept. 13, 2013); Komlosi v. New York
State Office of Mental Retardation & Develop. Disabilities, 1990 WL 29352, at *3 (S.D.N.Y.
March 12, 1990).

POINT XI PLAINTIFF MAY NOT MAINTAIN AN ACTION AGAINST A
DECEASED DEFENDANT IN HIS OR HER INDIVIDUAL CAPACITY

Defendant Det. Mullen passed away on January 4, 2015. See Exhibit H (death record).

2A
7662576v.1
Case 2:18-cv-03007-JS-GRB Document 168 Filed 05/09/19 Page 33 of 33 PagelD #: 556

To the extent plaintiff purports to maintain an individual claim against Det. Mullen that claim

should be dismissed because plaintiff's claims against him can survive, if at all, only against his

estate. See Swiggett v. Coombe, 2003 WL 174311, at *2 (S.D.N.Y. Jan. 27, 2003) (“It is well

settled that when a defendant in a § 1983 action dies, who has been sued in his individual

capacity, the proper party to substitute is the successor of the deceased or the representative of

his estate.”).

Conclusion

The County Defendants’ motion should be granted in its entirety.

Dated: White Plains, New York

May 9, 2019

7662576v. |

Respectfully submitted,

WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER LLP

     

Peter A. Meisels
Janine Mastellone
LaliaK. ‘Loomba

Allison Holubis

 

1133 Westchester Avenue
White Plains, New York 10604
(914) 323-7000

Our File No. 12473.00014

-25-
